UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7360



DARRYL B. PARKER,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-17)


Submitted:   May 25, 1999                    Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl B. Parker, Appellant Pro Se. John Kenneth Byrum, Jr., OF-
FICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl Parker appeals the district court’s order denying re-

lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).    We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.    See Parker v. Angelone, No. CA-98-17 (E.D. Va. Aug.

24, 1998).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2